Citation Nr: 1141527	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-01 112	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, including peptic ulcer disease (PUD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and B.F.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to TDIU and service connection for a digestive disorder, respectively.

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2008.  A copy of the hearing transcript has been associated with the claims file.

In September 2010, the Board issued a decision which denied both of the Veteran's claims in this case.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this matter for compliance with the instructions within the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2010 decision, the Board denied entitlement to service connection for a digestive disorder, including PUD, as well as entitlement to TDIU.  

The Board's decision to deny entitlement to service connection for a digestive disorder was based in part on a March 2010 VA medical opinion that concluded that the Veteran's digestive disorder "unlikely" had its origin in service.  The examiner's only stated rationale for this opinion was that although the Veteran was treated in the military for gastrointestinal symptoms, the treatment was "isolated."  The Joint Motion argued that the VA medical examiner did not provide sufficient rationale for his opinion, and the Board notes that although the examiner indicated that he had reviewed the claims file, he failed to discuss evidence potentially favorable to the Veteran's claim.  Specifically, a May 1980 upper GI series showing extensive scar tissue in the Veteran's esophagus, including the duodenal bulb, which suggests a chronic condition of some duration.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a remand is necessary to obtain a new VA medical opinion.  

After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should specify the nature of any current digestive disorder, providing diagnoses for all identified disorders.  The examiner should then provide an opinion as to whether any current chronic digestive disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service, including his in-service complaints of gastric trouble.  A detailed rationale should be provided for all opinions.  

With respect to the TDIU claim, remand is also required for this issue.  The issue is inextricably intertwined with the resolution of the claim for service connection for digestive disorder, including PUD, because entitlement to TDIU requires consideration of the effect of the Veteran's service-connected disabilities on employability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, remand is required for RO consideration.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any chronic digestive disorder, including PUD, GERD, and gastritis found.

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  

After reviewing the record (including his in-service complaints of gastric trouble and the findings on his May 1980 upper GI series), examining the Veteran, and performing any medically indicated testing, the examiner should specify the nature of any current digestive disorder, providing diagnoses for all identified disorders.  The examiner should then provide an opinion as to whether any current chronic digestive disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service.   A detailed rationale should be provided for all opinions.  If it cannot be determined whether the Veteran currently has a chronic digestive disorder that is related to service on a medical scientific basis and without invoking processes related to guesses or based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

2. After completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for entitlement to service connection for digestive disorder, including PUD, and for entitlement to TDIU must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


